             Case 3:20-cv-00670-WHO Document 70 Filed 07/06/21 Page 1 of 2




 1   JEAN E. WILLIAMS
     Acting Assistant Attorney General
 2   MARK A. RIGAU (CA Bar Number 223610)
 3   MARTHA C. MANN (FL Bar Number 155950)
     Environmental Defense Section
 4   United States Department of Justice
     450 Golden Gate Avenue
 5
     Suite 07- 6714
 6   San Francisco, California 94102
     Tel: (415) 744-6487 (Rigau)
 7   Tel: (415) 744-6476
 8   E-mail: mark.rigau@usdoj.gov
             martha.mann@usdoj.gov
 9
     Counsel for Defendants
10
11                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13   ALERT PROJECT/EARTH ISLAND                        Case No. 3:20-cv-00670-WHO
     INSTITUTE; ALASKA COMMUNITY
14
     ACTION ON TOXICS; COOK
15   INLETKEEPER; CENTER FOR                           EPA’S NOTICE OF FINAL
     BIOLOGICAL DIVERSITY; ROSEMARY                    AGENCY ACTION: THE
16   AHTUANGARUAK; AND KINDRA                          NATIONAL CONTINGENCY PLAN
     ARNESEN,                                          SUBPART J MONITORING
17
                                                       REQUIREMENTS
18                Plaintiffs,
     v.                                                Hearing date: July 7, 2021
19                                                     Time: 2:00 PM
     MICHAEL S. REGAN, in his official capacity        Dept: [Courtroom 2, 17th Floor San
20
     as Administrator of the United States             Francisco Courthouse]
21   Environmental Protection Agency; and the          Via Zoom unless otherwise indicated
     UNITED STATES ENVIRONMENTAL                       Judge: Hon. William H. Orrick
22   PROTECTION AGENCY,
23
                  Defendants.
24
25
26
27
28



                                                       EPA’s Notice of Final Agency Action:
                                                  The NCP Subpart J Monitoring Requirements
                                                              Case No. 3:20-cv-00670-WHO
              Case 3:20-cv-00670-WHO Document 70 Filed 07/06/21 Page 2 of 2




 1          Defendant Michael S. Regan, in his official capacity as Administrator of the United
 2   States Environmental Protection Agency and the United States Environmental Protection Agency
 3   (collectively “EPA”) hereby notify the Court that on July 6, 2021, 1 EPA Administrator Michael
 4   S. Regan signed the attached Pre-Publication Notice for the Federal Register document titled:
 5   “National Oil and Hazardous Substances Pollution Contingency Plan, Subpart J Monitoring
 6   Requirements.” A copy is attached hereto as Exhibit A. The rulemaking is discussed in EPA’s
 7   cross motion for summary judgment, ECF 64-1 at 21, the supporting declaration of EPA’s
 8   Acting Director of the Office of Emergency Management, Donna Kathleen Salyer, ECF 64-4 at
 9   11-13, and reply brief, ECF 67 at 13-14.
10          The final rule establishes requirements for monitoring dispersant use in atypical
11   situations. In this rule, EPA is taking final action on one portion of the 2015 Proposed Rule
12   referenced in the complaint and the parties’ summary judgment briefing.
13
14   Dated: July 6, 2021                          JEAN E. WILLIAMS
                                                  Acting Assistant Attorney General
15
16
                                                  ___Mark A. Rigau___
17                                                MARK A. RIGAU (CA Bar No. 223610)
                                                  MARTHA C. MANN (FL Bar Number 155950)
18
                                                  Environmental Defense Section
19                                                United States Department of Justice
                                                  450 Golden Gate Avenue
20                                                Suite 07-6714
21                                                San Francisco, California 94102
                                                  Tel: (415) 744-6487 (Rigau)
22                                                Tel: (415) 744-6476
                                                  E-mail: mark.rigau@usdoj.gov
23                                                        martha.mann@usdoj.gov
24
25
26   1
       The cover page of the Pre-Publication Notice has a typographical error stating that the
     document was signed on June 1, 2021. Page 108 of the rule demonstrates that the
27
     Administrator’s signature is dated July 6, 2021.
28
                                                              EPA’s Notice of Final Agency Action:
                                                         The NCP Subpart J Monitoring Requirements
                                                                     Case No. 3:20-cv-00670-WHO
                                                     1
